Per Curiam:

The motion of the appellee to dismiss the appeal is granted, and the appeal is dsmissed for the want of jurisdiction. Section 237 (a), Judicial Code, as amended by the Act of February 13, 1925 (43 Stat. 936, 937). Treating the papers whereon the appeal was allowed as a petition for writ of certiorari, as required by § 237 (c), Judicial Code, as amended (43 Stat. 936, 938), certiorari is denied. The motion of the appellee to allow damages is granted, and it is ordered that damages of five hundred dollars, payable to the appellee, be taxed against appellants. Mississippi Central R. Co. v. Roberts, 296 U. S. 536; Mississippi Central R. Co. v. Aultman, 296 U. S. 537.